                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                                MONROE DIVISION

GREGORY TOMPLAIT                                           CIVIL ACTION NO. 18-1652

                                                           SECTION P
VS.
                                                           JUDGE TERRY A. DOUGHTY

SHERIFF RICKY JONES, ET AL.                                MAG. JUDGE KAREN L. HAYE

                                          JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Gregory Tomplait’s

claims against Sheriff Ricky Jones, as well as Plaintiff’s ostensible conditions-of-confinement

claim, are DISMISSED as frivolous and for failing to state claims on which relief may be

granted.

        MONROE, LOUISIANA, this 29th day July, 2019.



                                                  ______________________________________
                                                  TERRY A. DOUGHTY
                                                  UNITED STATES DISTRICT JUDGE
